Citation Nr: 1609243	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO. 07-35 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alicia Stone, Associate Counsel


INTRODUCTION

The appellant served on active duty training (ACDUTRA) from April 1992 to September 1992. He was enlisted in the Army Reserve until March 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. In May 2011 and October 2013 the Board remanded this case for further development. In March 2015 the Board remanded for a procedural deficiency to determine the appellant's current address, which was determined and the November 2013 supplemental statement of the case (SSOC) resent. All remands have been substantially complied with. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A right knee disability was not caused or aggravated by active service or any period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability are not satisfied. 38 U.S.C.A. §§ 101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law, which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.), regulations promulgated by VA under such statutes and published in Title 38 of the Code of Federal Regulations (38 C.F.R.), the precedential rulings of the United States Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir") and the United States Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is mandated by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); 38 C.F.R. § 19.7; see also Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990), as amended 1 Vet. App. 61 (1991).


Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014)), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Under the duty to notify, when VA receives a complete or substantially complete application for benefits, it must notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002). 

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (including in a statement of the case or supplemental statement of the case) after the claimant has had an opportunity to submit additional information and evidence. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376-377 (2006). 

The duty to notify is satisfied. Letters dated December 2005 and May 2011 together notified the appellant of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. Although the May 2011 letter was not sent prior to the initial rating decision, it was followed by adequate time for the appellant to submit additional information and evidence before readjudication of this claim in three supplemental statements of the case (SSOCs). See Mayfield v. Nicholson, 499 F.3d at 1323 (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond). 

Under the duty to assist, VA must help the claimant obtain relevant records, including service treatment records and other records sufficiently identified by the claimant, and provide an examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), 3326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 
 
The duty to assist is satisfied. The appellant's service treatment records (STRs), service personnel records (SPRs), private treatment records identified by him, and lay witness statements have been associated with the claims file. See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c). He has not identified any other records or evidence he wished to submit or have VA obtain. 

A VA examination was performed with a medical opinion provided in January 2012. See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). An addendum opinion was provided in November 2013. The examination report and opinions are adequate to make a fully informed decision. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). The examiner considered the appellant's medical history, which included review of the claims file, set forth the examination findings, and provided a clear rationale in support of the conclusion reached. Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). 

The appellant has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist. See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010). 

The Board remanded this claim in May 2011, October 2013 and March 2015. All of the Board's remand instructions have been accomplished, including its directed records development and a VA opinion that identifies the appellant's current right knee diagnoses and comments on the appellant's physical profiles. Accordingly, there has been substantial compliance with its remand instructions. See Stegall, 11 Vet. App. at 271 (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 


The Merits of the Claim

The appellant claims entitlement to service connection for a right knee disability. Specifically, he contends that his right knee disability was aggravated by his military service, as stated in his November 2007 substantive appeal (VA Form 9). For the following reasons, the Board finds that service connection is not established. 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d). Entitlement to service connection is granted when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).

Under VA law, "veteran" status must be established as a condition of eligibility for service connection benefits with respect to any period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) associated with enlistment in a Reserve component of one of the Armed Forces. See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, an appellant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)); see also 38 U.S.C.A. §§ 1110, 1131. The fact that a claimant has established status as a veteran for purposes of other periods of service does not obviate the requirement for establishing veteran status for purposes of the period of ACDUTRA or INACDUTRA on which the claim is based. Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service." 38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2015). The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2015). 

Thus, in order to establish veteran status with respect to service in the Reserves or National Guard, and therefore eligibility for service connection, the record must establish that a claimant was disabled or died due to a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or that he or she was disabled or died from an injury (or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident) incurred or aggravated in the line of duty during a period of INACDUTRA. See Mercado-Martinez, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); see also 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The term "active duty" means full-time duty in the Armed Forces, other than active duty for training. 38 C.F.R. § 3.6(a). 

The term "active duty for training" includes, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training purposes, and certain full-time duty performed by members of the National Guard of any State. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). 

The term "inactive duty training" includes duty (other than full-time duty) prescribed for Reserves by the Secretary concerned (as defined under 38 U.S.C.A. § 101(25)) under 37 U.S.C. § 206 or any other provision of law; special additional duties authorized for Reserves by an authority designated by the Secretary concerned and performed by them on a voluntary basis in connection with the prescribed training or maintenance activities of the units to which they are assigned; and duty (other than full-time duty) performed by a member of the National Guard of any State under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provision of law. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(d). 

Unless and until veteran status is established for any period of ACDUTRA or INACDUTRA, the presumptions of soundness and aggravation under 38 U.S.C.A. § 1111 (West 2014) and 38 U.S.C.A. § 1153 (West 2014), and the presumptions of service connection accorded certain diseases under the pertinent sections of the statute and regulations do not apply. See Bowers, 26 Vet. App. at 206-07; Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010) (holding that presumptions of service connection and the presumptions of soundness and aggravation cannot apply to appellants whose claims are based only on a period of active duty for training); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of ACDUTRA); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (holding that a presumption of service connection is inapplicable without previously established veteran status (citing Biggins, 1 Vet. App. at 478)). 

When a claim is based on aggravation of a preexisting disorder during an active duty for training period, the claimant must show "both that a worsening of [the] condition occurred during the period of active duty for training and that the worsening was caused by the active duty for training." Smith, 24 Vet. App. at 48 (emphasis in original) (citing 38 U.S.C.A. § 101(24)(B)). Thus, in contrast to claims based on a period of active duty, there must be affirmative evidence of actual causation of the worsening of the disorder by the period of active duty for training. Id. Causation is established when the evidence shows that the disorder worsened beyond its natural progression during the active duty for training period. Donnellan, 24 Vet. App. at 173-74; 38 U.S.C.A. § 1153 (West 2014). Thus, in order to establish "veteran" status, there must be evidence of a permanent increase in disability beyond the natural progress of the preexisting condition during the period of active duty for training. Donnellan, 24 Vet. App. at 174. Because the presumption of aggravation does not apply in claims based on a period of active duty for training when veteran status is not established, the burden is on the appellant to show aggravation. Id.; Smith, 24 Vet. App. at 48. 

The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant). When the evidence supports the claim or is in relative equipoise, the claim will be granted. See Gilbert, 1 Vet. App. at 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014). If the preponderance of the evidence weighs against the claim, it must be denied. See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The appellant has diagnoses of early degenerative joint disease of the right knee and status post-operative arthroscopic repair of chondromalacia patella of the right knee, as reflected in the January 2012 VA examination report and November 2013 examiner's addendum, respectively. The current disability element of service connection is satisfied. See Holton, 557 F.3d at 1366. 

The second element of service connection, in-service incurrence or aggravation of a disease or injury, is not satisfied. See id. The appellant does not state, and the STRs do not otherwise show, that he sustained an injury to the right knee during a period of active service, ACDUTRA or INACDUTRA. Rather, the appellant generally asserts that a right knee injury was aggravated by his military service, without specifying when or how such aggravation occurred.

The appellant through his representative alleges that the initial right knee trauma occurred in November 1992, while the appellant was on active duty for training. However, the appellant was not on active duty for training or was otherwise under military control at the time of the initial injury. 

The private treatment records show after the appellant's initial period of active duty training ended in September 1992, he injured his right knee while running in October 1992. Apart from the medical records detailed below, the appellant's coworker R.C.T. stated in a December 2005 letter that "after [the appellant] returned from his Basic and AIT [advanced individual training], he resumed his normal duties as before. Sometime soon (a month or so) after he returned, he injured his knee while running." (Italics added).

The injury clearly occurred when the appellant was not serving on a period of active duty, ACDUTRA, or INACDUTRA. He sought treatment in November and underwent right knee surgery in December 1992 at a private facility. 
A November 24, 1992 non-VA medical note indicates that the appellant was "running about four weeks ago. He has been staying in shape for his duties in the Reserves." Further treatment notes indicate continued follow-up monitoring by a civilian, and non-VA health care provider. 

In a March 1994 treatment note, a medical care provider indicated that the appellant was "going to be required to do some running as part of his [A]rmy reserve training in the near future." The physician added that the appellant "may have some difficulty with this at this point."

The SPRs show that the appellant was periodically ordered to annual training from 1993 to 1999. Beginning in April 1994 he was issued ongoing, temporary physical profiles restricting physical activities such as running due to right knee problems variously diagnosed as "medical conditions," including patella-femoral arthritis and anterior knee pain. However, there is no evidence of any incident on active duty for training or inactive duty for training periods indicating any right knee symptoms. There are no line of duty determinations or other evidence of injury or aggravation of the appellant's right knee condition during any training periods.

In the January 2012 VA examination report, the examiner opined after examining the appellant and reviewing the claims file that it was less likely as not that the appellant's current right knee condition was caused by, resulted from, or was permanently aggravated by his military service and that his right knee injury was not sustained during service. In the November 2013 addendum opinion, the examiner stated that the appellant's physical profiles during his reserve service supported the conclusion that the appellant's right knee condition was less likely as not aggravated by his reserve service. 

There is no medical or lay evidence, including statements by the appellant, that his right knee condition experienced aggravation or worsening during a training period or that further trauma was sustained during a training period.
 
The presumption of aggravation does not apply because veteran status has not been established. Donnellan, 24 Vet. App. at 171- 172. While the appellant apparently injured his right knee while in a civilian status commendably preparing for and maintaining physical conditioning, he did so at a time when he was not under military control. As the evidence does not establish that the appellant was disabled from a disease or injury incurred or aggravated during any period of ACUDTRA or INACDUTRA, such periods do not qualify as active military service. See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); Bowers, 26 Vet. App. at 205-06. Accordingly, veteran status is not established, and no presumptions, including the presumption of aggravation, apply. See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d); Bowers, 26 Vet. App. at 205-06; Donnellan, 24 Vet. App. at 171-172. Therefore, the burden is on the appellant to submit or identify evidence of aggravation of his right knee disorder beyond its natural progression during a training period. See Smith, 24 Vet. App. at 48; Donnellan, 24 Vet. App. at 171-172. The record contains no such evidence.

As there is no second element of service connection, no satisfaction of the third required element of a causal relationship or "medical nexus" follows. See Holton, 557 F.3d at 1366. 

As veteran status is not established with regard to the appellant's reserve service, the appellant is not eligible for service connection benefits based on such service. See Bowers, 26 Vet. App. at 206.

Moreover, the criteria for service connection are not satisfied. See Holton, 557 F.3d at 1366; 38 C.F.R. § 3.3.03. 

In sum, the preponderance of the evidence is against the appellant's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a right knee disability is denied. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55 (1990).


ORDER

Service connection for a right knee disability is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


